DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3, 5 – 9, 12 – 24 are allowed. Claims 2, 4, 10, and 11 are canceled. 
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A component for a vehicle interior comprising: a base structure comprising a functional region; and a mechanism; wherein the functional region is configured to present a first form and a second form; wherein the second form comprises a receptacle in the base structure; wherein the base structure comprises an illuminated section at the functional region; wherein the functional region comprises a platform movable relative to the base structure; wherein the mechanism is configured to move the platform relative to the base structure between an elevated state and a lowered state; wherein the platform is in the elevated state for a default form and the lowered state for the second form wherein the base structure is configured to be provided for at least one of a panel within the vehicle interior or a console within the vehicle interior.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 12, A component for a vehicle interior comprising: a base structure comprising a functional region; a mechanism configured to operate the functional region; a control system configured to operate the mechanism; and a sensor for the control system configured for detection of an object; wherein the functional region is configured to present a first form and a second form; wherein the first form comprises a default form; wherein the second form comprises a receptacle in the base structure; wherein illumination is configured to present an indication of detection of the object; wherein the functional region comprises a platform movable relative to the base structure; wherein the mechanism is configured to move the platform relative to the base structure between an elevated state and a lowered state; wherein the platform is in the elevated state for the default form and the lowered state for the second form; wherein the base structure is configured to be provided for at least one of a panel within the vehicle interior and/or a console within the vehicle interior.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A component for a vehicle interior comprising: a base structure comprising a functional region; and a mechanism; wherein the functional region is configured to present a first form and a second form; wherein the second form comprises a receptacle in the base structure; wherein the functional region comprises wireless charging capability2 wherein the functional region comprises a platform movable relative to the base structure; wherein the mechanism is configured to move the platform relative to the base structure between an elevated state and a lowered state; wherein the platform is in the elevated state for a default form and the lowered state for the second form; wherein the base structure is configured to be provided for at least one of a panel within the vehicle interior and/or a console within the vehicle interior.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666